J35/-/¥
                                 ELECTRONIC RECORD




COA#       03-13-00298-CR                        OFFENSE:       19.03


           Dale Erwin Arldt v. The State of
STYLE:     Texas                                 COUNTY:        Bastrop

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:   21st District Court



DATE: 08/28/14                     Publish: NO   TCCASE#:       14,823




                         IN THE COURT OF CRIMINAL APPEALS


          Dale Erwin Arldt v. The State of
STYLE:    Texas                                      CCA#:          »3S/«/¥
         PftOSE                       Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

DATE:      OZ/oylZpijr                               SIGNED:                          PC:

JUDGE:        ffjA UlAjsto^                          PUBLISH:                         DNP:




                                                                                      MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                           ELECTRONIC RECORD